Order, Supreme Court, New York County, entered January 11, 1973, which, inter alia, denied a protective order with respect to three items demanded in a notice to produce, unanimously modified, on the law and the facts, and the motion granted as to Items Nos. 1, 2 and 3, and otherwise affirmed, without costs and without disbursements. Plaintiff seeks a percentage of the net profits of the defendant corportaion for the period of his employment. The appeal concerns the demand, in the plaintiff’s notice to produce in connection with a scheduled deposition, for income tax returns, transcripts of checking accounts, and financial statements filed with lending institutions. Until the right of a percentage of the net profits is established, the plaintiff should not obtain *681details which have to do with the amount that may be due rather than with the basic claim. (Barnett Robinson, Inc. v. F. Staal, Inc., 43 A D 2d 826.) Concur—Nunez, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ.